UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOSEPH JAMARD REID,

                                      Plaintiff,                     9:18-cv-0044 (BKS/DJS)

v.

C.O. RUSSELL, et al.,

                                      Defendants.


Appearances:

Plaintiff, pro se:
Joseph Jamard Reid
New York, NY 10035

For Defendants:
Letitia James
Attorney General of the State of New York
Joshua E. McMahon
Assistant Attorney General, of Counsel
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Joseph Jamard Reid, a New York State inmate, commenced this civil rights

action asserting claims under 42 U.S.C. § 1983 arising out of his incarceration. (Dkt. Nos. 1, 7).

On December 30, 2019, Defendants filed a motion to dismiss under Fed. R. Civ. P. 41(b) for lack

of prosecution. (Dkt. No. 81). No response has been filed. This matter was referred to United

States Magistrate Judge Daniel J. Stewart who, on February 12, 2020, issued a Report-

Recommendation recommending that Defendants’ motion to dismiss for failure to prosecute be

granted. (Dkt. No. 84). Magistrate Judge Stewart advised the parties that under 28 U.S.C. §
636(b)(1), they had fourteen days within which to file written objections to the report, and that

the failure to object to the report within fourteen days would preclude appellate review. (Dkt. No.

84, at 5).

        No objections to the Report-Recommendation have been filed. As the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 84) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendants’ motion to dismiss for failure to prosecute (Dkt. No. 84) is

GRANTED; and it is further

        ORDERED that the Amended Complaint (Dkt. No. 7) is DISMISSED; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.

Dated: March 16, 2020
       Syracuse, New York




                                                 2
